DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 4/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is the addition to the first paragraph on page 15. In particular, a displacement sensor for determining the respective speed of the mast lift or free lift.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 and 14 recite a displacement sensor, which was not clearly described in the original disclosure.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a load lowering operation” in lines 3-4, it is unclear if this is the same or different limitation as that already claimed in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alveteg et al. (EP 2465812 A1)
Re claim 1, an industrial truck (fig. 1) comprising: a lift mast (8) having at least one mast lift stage (21) driven by at least one mast lift cylinder (41), and a free lift stage (22) having a load receiving means (10) driven by at least one free lift cylinder (46) such that the load receiving means is displaceable along the lift mast; and a hydraulic system (fig. 4) for supplying a hydraulic fluid (fluid in 103) to and for unloading the hydraulic fluid from the at least one mast lift cylinder and the at least one free lift cylinder (fig. 4); wherein the hydraulic system comprises separate hydraulic return lines for unloading the hydraulic fluid from the at least one mast lift cylinder and from the at least one free lift cylinder in a load lowering operation (return line D12 for the mast lift cylinder and return line D4 for the free lift cylinder), wherein the hydraulic system further comprises a hydraulic pump (101) that is integrated in a hydraulic feed line (line extending downstream of the pump) and is configured to supply the hydraulic fluid to the at least one mast lift cylinder and to the at least one free lift cylinder under pressure in a load lifting operation, wherein the hydraulic feed line branches between the hydraulic pump and the lift cylinders into a first (D2,D3) and a second (D6,D9,D10,D11) supply branch, wherein the first supply branch runs to the free lift cylinder and the second supply branch runs to the mast lift cylinder (fig. 4), wherein the hydraulic system further comprises a control (par [0043]: control system) configured to control respective proportional lowering valves (110,112; par [0063] last line describes the use of proportional valves) integrated in the separate hydraulic return lines and to control a proportional lifting valve (104; par [0063] last line describes the use of proportional valves) integrated in the hydraulic feed line such that, at least at times, the hydraulic fluid is supplied to the at least one mast lift cylinder and the at least one free lift cylinder simultaneously in the load lifting operation and/or the hydraulic fluid is unloaded from the at least one mast lift cylinder and the at least one free lift cylinder simultaneously in the 
Re claims 3, 10, wherein the separate hydraulic return lines for unloading the at least one mast lift cylinder and the at least one free lift cylinder in a load lowering operation include a first hydraulic return line (D4) that runs between the at least one free lift cylinder and a reservoir (103) for the hydraulic fluid and a second hydraulic return line (D12) that runs between the at least one mast lift cylinder and the reservoir, and wherein a first proportional lowering valve (110) is integrated in the first return line and a second proportional lowering valve (112) is integrated in the second return line.
Re claim 4, wherein the control is configured to open the first and second lowering valves simultaneously in the load lowering operation when the load receiving means is being lowered (par [0043] and [0056] describe each valve is controlled independently therefore could be controlled simultaneously for lifting and/or lowering at a desired rate).
Re claim 9, a hydraulic system (fig. 4) for an industrial truck (fig. 1) having a lift mast (8) with at least one mast lift stage (21) and a free lift stage (22) provided with a load receiving means (10) that is displaceable along the lift mast, said hydraulic system comprising: at least one mast lift cylinder (41) for driving the at least one mast lift stage; and at least one free lift cylinder (46) for driving the at least one free lift stage; wherein the hydraulic system is configured to supply a hydraulic fluid (fluid in 103) to and to unload the hydraulic fluid from the at least one mast lift cylinder and the at least one free lift cylinder (fig. 4); wherein the hydraulic system comprises separate hydraulic return lines for unloading the hydraulic fluid from the at least one mast lift cylinder and from the at least one free lift cylinder in a load 
Re claim 12, a method for operating an industrial truck (fig. 1) having a lift mast (8) with at least one mast lift stage (21), a free lift stage (22) provided with a load receiving means (10) that is displaceable along the lift mast, and a hydraulic system having at least one mast lift cylinder (41) for driving the at least one mast lift stage and at least one free lift cylinder (46) 
Re claim 13, wherein the hydraulic system comprises a first hydraulic return line (D4) that runs between the at least one free lift cylinder and a reservoir (103) for the hydraulic fluid, wherein the hydraulic system further comprises a separate second hydraulic return line (D12) that runs between the at least one mast lift cylinder and the reservoir, wherein a first lowering valve (110) is integrated in the first return line, wherein a second lowering valve (112) is integrated in the second return line, and wherein the first lowering valve and the second lowering valve are opened simultaneously in the load lowering operation (par [0043] and [0056] describe the control system able to control the opening and closing of the valves independently therefore could be controlled simultaneously for lifting and/or lowering at a desired rate; simultaneously opening of the valves would allow for simultaneous lowering of the free lift cylinder and mast lift cylinder as fluid is being removed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alveteg et al. (EP 2465812 A1) in view of Finke et al. (US Pub No 2007/0089934 A1). Alveteg discloses the industrial truck (as cited above):
Re claim 5, wherein the control is further configured, based on values received from the displacement sensor (as taught below), to control or regulate a first volumetric flow through the first lowering valve and a second volumetric flow through the second lowering valve (par [0043]: regulate first and second flow rates by opening and closing the valves) such that the at least one mast lift stage and the load receiving means reach a lower end position at least approximately simultaneously in the load lowering operation when the load receiving means is being lowered (Alveteg discloses the claimed structure thus would be able to perform the claimed function).
Re claim 14, wherein the lowering valves are proportional valves (10 and 112 are shown as proportional valves in that they could be switched to different positions to regulate volumetric flow; par [0063] last line), wherein a first volumetric flow through the first lowering valve and a second volumetric flow through the second lowering valve are controlled or regulated by a control (par [0043]: control system) based on values received from the displacement sensor (as taught below) such that the at least one mast lift stage and the load receiving means reach a lower end position at least approximately simultaneously when the load receiving means is lowered (par [0043] describes the control system able to control the opening and closing of the valves accordingly).
Alveteg does not disclose:
Re claims 5, 14, wherein the industrial truck further comprises a displacement sensor, and wherein the control is further configured, based on values received from the displacement sensor, to control or regulate a first volumetric flow through the first lowering valve and a second volumetric flow through the second lowering valve.
However, Finke teaches a lifting mast (title):
Re claims 5, 14, wherein the industrial truck further comprises a displacement sensor, and wherein the control is further configured, based on values received from the displacement sensor, to control or regulate a first volumetric flow through the first lowering valve and a second volumetric flow through the second lowering valve (par [0038] describes sensors for measuring the lifting displacement of the cylinders and controlling the valves accordingly to achieve desired flow rate based on the readings from the sensor; this capability is taught to Alveteg thereby allowing the controller to control the volumetric flow rate in accordance with desired cylinder displacement).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ sensors, as taught by Finke, to provide accurate reading to the cylinder displacement in order for the controller to track and actuate the valves accordingly. This would also allow the controller to identify the height/position of the load receiving means for proper loading/unloading.

Claims 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alveteg et al. (EP 2465812 A1) in view of Perkins (US Pub No 2005/0263354 A1). Alveteg discloses the industrial truck (as cited above):
Re claim 7, 
Re claim 15, wherein the hydraulic system comprises a hydraulic pump (101) that is integrated in a hydraulic feed line (line extending downstream of the pump), wherein the at least one mast lift cylinder and the at least one free lift cylinder are exposed to pressurized hydraulic fluid in the load lifting operation (pressure generated by 101), wherein the hydraulic feed line branches between the hydraulic pump and the lift cylinders into a first (D2,D3) and a second (D6,D9,D10,D11) supply branch, wherein the first supply branch runs to the free lift cylinder, wherein the second supply branch runs to the mast lift cylinder, wherein a lifting valve (104) in the form of a proportional valve (104 is shown as proportional valve in that it could be switched to different positions to regulate volumetric flow; par [0063]), with which a ratio between a volumetric flow in the first and in the second supply branch is changeable (flow ratio would change depending on the position of the valve 104), is integrated in the hydraulic feed line, wherein the lifting valve is integrated in the first supply branch (fig. 4 shows 104 integrated in the first supply branch defined by D2,D3), and wherein the lifting valve is activated such that the free lift cylinder and the mast lift cylinder are, at least at times, simultaneously extended (moving 104 to the open position would allow hydraulic fluid to enter 46 and 41 at the same time and allow it to simultaneously extend).
Re claim 16, wherein, depending on an operating mode of the industrial truck and/or depending on a preselected lifting height of the load receiving means, the lifting valve is brought in a first position for a sequential extension of the free lift cylinder and the mast lift cylinder or in a second position for an at least occasional simultaneous extension (par [0043] and [0056] describe the control system able to control the opening and closing of the valves independently, opening of the lifting valve would allow for simultaneous extension of the free lift cylinder and mast lift cylinder).

Re claims 7, 15, wherein the free lift cylinder has a first cross-section and the mast lift cylinder has a second cross-section, wherein the first cross-section is larger than the second cross-section.
However, Perkins teaches an industrial truck (fig. 1):
Re claims 7, 15, wherein the free lift cylinder (24) has a first cross-section and the mast lift cylinder (28) has a second cross-section, wherein the first cross-section is larger than the second cross-section (par [0020] describes 24 having a larger cross-section than 28).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a larger free lift cylinder, as taught by Perkins, in order to require less hydraulic fluid pressure to lift the free lift cylinder. This would allow the lifting valve to appropriately direct more flow towards the mast lift cylinder since the mast lift cylinder has to also account for lifting additional weight of the free lift stage. Alveteg discloses a control system for actuating the lifting valve. By selectively opening the lifting valve, simultaneously raising and lowering of the free lift cylinder and mast lift cylinder is achieved. 

Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive.
On pages 13-15 of the Remarks, Applicant argues Alveteg does not disclose the claimed function of simultaneously actuating the mast lift cylinder and the free lift cylinder. This function could occur if it is manually actuated by the truck driver. Alveteg described other functions where the single states are operated sequentially and not simultaneously. Examiner respectfully disagrees. First, as stated by Applicant, Alveteg par [0043] describes the truck driver could open/close the valves individually and simultaneously actuate the valves. This would read on the claimed invention as the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3654